Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant and applicant’s representative on 5/09/22.
The application has been amended as follows: 

(currently amended) A receiver, comprising: 
 	a first mixer receiving a radio frequency (RF) signal and a first local oscillator (LO) signal to generate an intermediate frequency (IF) signal; 
an IF filter filtering the IF signal to generate a filtered IF signal; 
 	a second mixer receiving the filtered IF signal and a second local oscillator (LO) signal to generate a baseband signal; 
a frequency controller coupled between the first and second mixers, the frequency controller applying pulse-shaped modulation to the first and second LO signals in a synchronized manner;
and 
the frequency controller being steered by Artificial Intelligence (AI) based machine learning (ML) to determine first and second LOmodulations that cancel each other to generate the baseband signal, and the first and second LO modulations add to each other to spread 

4.  (cancelled)

11.  (currently amended) A method of controlling interference to a receiver, comprising: mixing a radio frequency (RF) signal and a first local oscillator (LO) signal to generate an intermediate frequency (IF) signal; filtering the IF signal to generate a filtered IF signal; mixing the filtered IF signal and a second local oscillator (LO) signal to generate a baseband signal; and controlling frequency modulation of the first and second LO signals synchronously using pulse shaping via a frequency controller, the frequency controller being steered by Artificial Intelligence (AI) based machine learning (ML) to determine first and second LOmodulations that cancel each other to generate the baseband signal, and the first and second LO modulations add to each other to spread 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, the cited prior art fail to disclose or suggest for the reason in the allowable subject matter of the office action filed 4/14/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANA N LE/Primary Examiner, Art Unit 2648